Yoordies, J.
This suit was brought on two promissory notes, secured by mortgage. A judgment by default was regularly taken and made final against the defendants.
But it appears an error was committed in drawing up the judgment against the proper parties. This appeal is taken by the plaintiff, for the purpose of correcting the error which is apparent on the face of the record.
*703It is, therefore, ordered and decreed, that, the judgment of the lower court be so amended as to substitute the name of Kypolite A. Paten, in lieu of that of Louis A. Paten, who was not a party to the suit, and so amended, that said judgment be affirmed, in every other respect, at the costs of the appellees.